DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 4 recites “determining total additional maximum power reduction” it is not clear how additional maximum power reduction is determined when there is no other power reduction is determined.
Claim 10 lines 7-8 recites “determining total additional maximum power reduction” it is not clear how additional maximum power reduction is determined when there is no other power reduction is determined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi to (US 20180279230) in view of  Löhr to (US20180279339) 
Regarding claims 1, 10 Yi teaches receiving an indication of an uplink resource allocation of resource blocks for a transmission on a master cell group;([0005] Discloses Dual connectivity is an operation where a given UE consumes radio resources provided by at least two different network points (master eNB (MeNB) and secondary eNB (SeNB)) connected with non-ideal backhaul while in RRC CONNECTED)  receiving an indication of an uplink resource allocation of resource blocks for a transmission on a secondary cell group; ([0005] Discloses Dual connectivity is an operation where a given UE consumes radio resources provided by at least two different network points (master eNB (MeNB) and secondary eNB (SeNB)) connected with non-ideal backhaul while in RRC CONNECTED)  determining a total additional maximum power reduction based on the indication of the uplink resource allocation of the resource blocks for the transmission on the master cell group and the indication of the uplink resource allocation of the resource blocks for the transmission on the secondary cell group;( [0137] discloses the UE may be configured with maximum tolerance for the SeNB. When power limited case occurs, power reduction on the SeNB transmission is attempted for maximum tolerance level (e.g., 20% tolerance level, SeNB power can be reduced up to 80% of assigned power))  determining a remaining power for the secondary cell group by reducing a signaled maximum dual-carrier power by the total additional maximum power reduction and subtracting a configured master cell group power;([0106] discloses the UE may calculate P.sub.alloc,SeNB=P.sub.CMAX−P.sub.alloc,MeNB (set to the remaining power) so that it would not exceed the maximum power for the UE) 
Yi does not explicitly teach determining a secondary cell group additional maximum power reduction as the difference between a signaled maximum secondary cell group power and the remaining power for the secondary cell group; and determining a configured maximum power for the secondary cell group based on the determined secondary cell group additional maximum power reduction
However, Löhr teaches determining a secondary cell group additional maximum power reduction as the difference between a signaled maximum secondary cell group power and the remaining power for the secondary cell group; and ([0020] P.sub.EMAX can be the value signaled by the network 140 and ΔTC, MPR and AMPR can be specified in 3GPP TS 36.101. MPR can be a power reduction value used to control the Adjacent Channel Leakage Power Ratio (ACLR) associated with the various modulation schemes and the transmission bandwidth. AMPR, such as A-MPR, can be the Additional Maximum Power Reduction. It can be a band specific value and can be applied by the UE 110 when configured by the network)
determining a configured maximum power for the secondary cell group based on the determined secondary cell group additional maximum power reduction([0030] discloses The sum of the minimum guaranteed power level for both cell groups can be equal or smaller than P.sub.CMAX. For the case that P_MCG+P_SCG<P.sub.CMAX the remaining power that is not dedicated to a specific cell group can be dynamically allocated to the MCG or SCG depending on the scheduling decision)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Yi include determining a secondary cell group additional maximum power reduction as the difference between a signaled maximum secondary cell group power and the remaining power for the secondary cell group; and determining a configured maximum power for the secondary cell group based on the determined secondary cell group additional maximum power reduction, as suggested by Löhr. This modification would benefit the system to reduce signal transmission interference. Regarding claims 2,11 Yi teaches wherein a secondary cell group transmission may be dropped if the determined remaining power for the secondary cell group is negative([0130] discloses PUCCH for PCell eNB may have higher priority and PUCCH having the lower priority may be dropped if only PUCCH transmissions are attempted and the total power for PUCCH transmissions exceeds the maximum power for the UE. Or, the UE may be configured with priority between two eNBs to drop PUCCH for PUCCH transmissions with power limited case).Regarding claims 3, 12Yi teaches wherein the additional maximum power reduction for the secondary cell group is defined to be infinite if the determined remaining power for the secondary cell group is negative([0030] discloses the scheduling grants from MeNB and SeNB may result in a situation where a UE's maximum transmission power is exceeded, leading to power scaling…if the sum exceeds the maximum power for the UE, the UE may calculate P.sub.alloc,SeNB=P.sub.CMAX−P.sub.alloc,MeNB (set to the remaining power) so that it would not exceed the maximum power for the UE. Or, P.sub.alloc,MeNB=P.sub.CMAX−P.sub.alloc,SeNB may be also considerable. Thus, it is inherent to the system to scale down to maximum transmission power ).Regarding claims 4, 13Yi teaches wherein the configured maximum power for the secondary cell group is used to determine a configured power for the secondary cell group([0030] discloses  a minimum guaranteed power for the cell groups, such as P_MCG for MCG and P SCG for SCG, respectively, has been introduced. More in detail, the guaranteed minimum power level of a cell group can be configured as a percentage of the maximum UE transmission power P.sub.CMAX. The sum of the minimum guaranteed power level for both cell groups can be equal or smaller than P.sub.CMAX).Regarding claims 5,14 the combination of Löhr and Yi teaches wherein a power spectral density for the secondary cell group is computed as a ratio of the configured power for the secondary cell group and a number of allocated resource blocks for the transmission on the secondary cell group(Löhr [0126] discloses in subframe #2/#3 in FIG. 10, eNB0 may be prioritized or the unused power may be allocated to eNB0 (e.g., MeNB) as eNB1 does not have any other uplink transmission. On the other hand, in subframe #6/#7 in FIG. 11, unused power may be allocated to eNB1. Actual power allocation may be determined based on the power sharing rule between two eNBs or across the channels).Regarding claims 9,18Yi teaches wherein the transmission on the master cell group and the transmission on the secondary cell group are intra-band([0097] discloses intra-band dual connectivity).

Allowable Subject Matter
Claims 6-8,15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461